                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT

                                   9                                NORTHERN DISTRICT OF CALIFORNIA

                                  10
                                        GARY D. HINES,
                                  11                                                          Case No. 18-CV-05946 LHK (PR)
                                                       Plaintiff,
                                  12                                                          ORDER REMANDING CASE TO
Northern District of California




                                                v.                                            STATE COURT
 United States District Court




                                  13

                                  14    R. DAVIS, et al.,

                                  15                   Defendants.

                                  16          Plaintiff, a California state prisoner proceeding pro se, filed suit against defendants in state
                                  17   court. On September 27, 2018, defendants filed a notice of removal in this court. On October 12,
                                  18   2018, plaintiff filed an opposition to the notice of removal. In the opposition, plaintiff states that
                                  19   he alleged claims arising only under state law and thus this court lacks jurisdiction because
                                  20   plaintiff did not raise federal claims in his complaint. On October 26, 2018, defendants filed a
                                  21   response to plaintiff’s opposition. In the response, defendants state that defendants do not oppose

                                  22   a remand, but request that any order to remand also dismiss with prejudice any federal claims that

                                  23   are stated or implied in plaintiff’s complaint.

                                  24          It is well-established that a “plaintiff is ‘the master of his complaint’ and may ‘avoid

                                  25   federal jurisdiction by relying exclusively on state law.’” Hunter v. Philip Morris USA, 582 F.3d

                                  26   Case No. 18-CV-05946 LHK (PR)
                                       ORDER REMANDING TO STATE COURT
                                  27                                                      1
                                  28
                                   1   1039, 1042 (9th Cir. 2009) (quoting Balcorta v. Twentieth Century-Fox Film Corp., 208 F.3d

                                   2   1102, 1106 (9th Cir. 2000)). Based on plaintiff’s assertion that his complaint does not raise a

                                   3   federal claim, the court will construe plaintiff’s statements as a voluntary dismissal of any

                                   4   potential federal claims raised therein under Rule 41(a) of the Federal Rules of Civil Procedure.

                                   5   Rule 41(a) states that “the plaintiff may dismiss an action without a court order by filing: (i) a

                                   6   notice of dismissal before the opposing party serves either an answer or a motion for summary

                                   7   judgment.” See Fed. R. Civ. P. 41(a)(1)(A)(i). A voluntary dismissal under Rule 41(a) is without

                                   8   prejudice, unless the notice or stipulation states otherwise. See Fed. R. Civ. P. 41(a)(1)(B). Thus,
                                       the court DISMISSES without prejudice plaintiff’s potential federal claims raised in his complaint.
                                   9
                                              With no federal claims presented, this court lacks subject matter jurisdiction. The case will
                                  10
                                       be remanded to state court so that plaintiff may litigate in his chosen forum. See Swett v. Schenk,
                                  11
                                       792 F.2d 1447, 1450 (9th Cir. 1986) (“it is within the district court’s discretion, once the basis for
                                  12
Northern District of California
 United States District Court




                                       removal jurisdiction is dropped, whether to hear the rest of the action or remand it to the state
                                  13
                                       court from which it was removed”); Plute v. Roadway Package System, Inc., 141 F. Supp. 2d
                                  14
                                       1005, 1007 (N.D. Cal. 2001) (court may remand sua sponte or on motion of a party). The action
                                  15
                                       is REMANDED to the Marin County Superior Court for such other and further proceedings as that
                                  16
                                       court deems proper.
                                  17
                                              The Clerk shall close the file and send the necessary materials to the Marin County
                                  18
                                       Superior Court for the remand. All further motions must be filed in state court.
                                  19
                                              IT IS SO ORDERED.
                                  20
                                       DATED:       11/14/2018
                                  21
                                                                                      LUCY H. KOH
                                  22                                                  UNITED STATES DISTRICT JUDGE

                                  23

                                  24

                                  25

                                  26   Case No. 18-CV-05946 LHK (PR)
                                       ORDER REMANDING TO STATE COURT
                                  27                                                      2
                                  28
